Title: Naturalization, [26 December] 1794
From: Madison, James
To: 


[26 December 1794]

   
   On 15 December JM reported the bill to amend the Naturalization Act of 1790, which the Committee of the Whole took up on 22 December. Dexter objected to “the facility with which foreign agents may become citizens, and thereby save the tonnage on their vessels.” He moved to amend the bill “with a proviso that those who will renounce all foreign allegiance forever, and those who declare on oath their intentions of becoming citizens of the United States, shall pay no more tonnage for the time until they become citizens than persons naturalized.” JM, “instead of making exceptions in favour of the owners of ships, thought, that if any power at all was to be exerted by the Legislature of the Union, it ought rather to influence commerce, and prevent injury being done in that channel. The present clause did not belong, in his opinion, to the present subject, but to commercial regulations” (Philadelphia Gazette, 23 Dec. 1794). Dexter withdrew his motion. On 26 December Giles moved an amendment requiring that a prospective citizen’s character witnesses be “attached to a Republican form of government.” After debate Giles altered his amendment to read “attached to the principles of the government of the United States.”


Mr. Madison was of opinion that the word was well enough understood to signify a free Representative Government, deriving its authority from the people, and calculated for their benefit; and thus far the amendment of his colleague was sufficiently proper. Mr. Madison doubted whether he himself should however vote for the clause thus amended. It would perhaps be very difficult for many citizens to find two reputable witnesses, who could swear to the purity of their principles for three years back. Many useful and virtuous members of the community may be thrown into the greatest difficulties by such a procedure. In three years time a person may have shifted his residence from one end of the continent to the other. How then was he to find evidence of his behaviour during such a length of time? But he objected to both amendments on a different ground. It was hard to make a man swear that he preferred the Constitution of the United States, or to give any general opinion, because he may, in his own private judgment think monarchy or aristocracy better, and yet be honestly determined to support this government as he finds it.
